Case 6:19-bk-13367-SY       Doc 70 Filed 04/17/20 Entered 04/17/20 14:45:56                  Desc
                             Main Document    Page 1 of 1

  1   Lynda Bui, Trustee
      3550 Vine Street, Suite 210
  2   Riverside, CA 92507
      Telephone: (949) 340-3400
  3   Facsimile: (949) 340-3000
      Email: trustee.bui@shbllp.com
  4

  5   Chapter 7 Trustee
  6

  7

  8                             UNITED STATES BANKRUPTCY COURT
  9                 CENTRAL DISTRICT OF CALIFORNIA , RIVERSIDE DIVISION

 10

 11   In re:                                           )       Case No. 6:19-bk-13367-SY
                                                       )
 12   URBAN LOGIC CONSULTANTS, INC.                    )       Chapter 7
                                                       )
 13                                                    )       NOTICE OF CONTINUED MEETING OF
                             Debtor(s).                )       CREDITORS AND APPEARANCE OF
 14                                                    )       DEBTOR(S) 11 U.S.C. §341(a)
                                                       )
 15
      TO THE ABOVE NAMED DEBTOR(S) AND THE ATTORNEY ON RECORD, IF ANY:
 16           You are hereby notified that the Meeting of Creditors pursuant to Title 11 U.S.C. Section
      341(a) in the above entitled matter was continued to May 26, 2020 at 03:00 PM, located at: Office
 17   of the United States Trustee, 3801 University Avenue, RM 101, Riverside, CA 92501 for the
      reason set forth below:
 18
                     You failed to appear at the 341(a) meeting previously scheduled in your case. You
 19   are further notified that in the event you do not appear at the continued 341(a), your case will be
      dismissed by the Court.
 20                Document production as requested, including but not limited to:
                   Proper photo identification and/or social security number verification.
 21                Further Trustee review and investigation.
                   Other.
 22
       DATED: April 17, 2020                               /s/ Lynda T. Bui
 23                                                        Lynda T. Bui, Chapter 7 Trustee
 24   I certify that I served the within Notice on the above debtor(s), the attorney of record (if any), and
      interested parties on April 17, 2020.
 25
                                                           /s/ Spencer Sausser
 26                                                        Spencer Sausser
 27

 28
                                                           1
